Nicholson, C. J.,
delivered the opinion of the Court.
This cause was heard on bill and answer — not by consent of parties, but under the rule that all causes stand for hearing after answer. The allegations of the bill are fully and completely met and denied in the answer. Yet the Chancellor held that it was a proper case for an account, and so ordered. This was error. As the answer was responsive to the bill, and met and denied all the equities set up, there was nothing to be referred for account. The decree is reversed, and the bill dismissed with costs.